ANSTEAD, Judge.
It appears from the record before this court that an order was entered by the trial court rescinding a previous order and deciding other substantive issues without notice or an opportunity to be heard by one of the parties. This was not proper. Lieberman v. Marshall, 236 So.2d 120 (Fla.1970).
Accordingly, the trial court’s order of June 29, 1977 is hereby reversed with directions for further proceedings consistent with this opinion.
REVERSED.
DOWNEY, C. J., and DAUKSCH, J., concur.